DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/JP2020/002456 and JP2019-011811 filed 1/24/2020 and 1/28/2019, respectively.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/22/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-4, 6-9, 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a first/second/third/fourth signal processing unit that performs…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not make clear what the structure is that performs the functionality. When the structure includes a non-general computer functionality, the specification must disclose and point to an algorithm for performing the function. The specification does not do so. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugioka (US Pub. 2012/0120289) in view of Watt (US Pub. 2009/0144449).
(Fig. 1, paras. 62-66; Image sensor takes image data and transmits it out over a plurality of wired or wireless lanes. Fig. 4, paras. 89-97; pixels in a line are transmitted as a packet over a plurality of lanes. See also Fig. 5, paras. 174-175. Further, because each of these steps are simply the reverse of the reception steps, Examiner re-cites the citations made with respect to Claim 6 for the similar reception-block subject matter here.)
and a second signal processing unit that performs, as processing of a second layer, processing including insertion of control information in parallel on the packet of each of the lanes output from the first signal processing unit, (Fig. 5, paras. 174-175 and 193-198; controlling code insertion unit in each lane inserts the control code into the packet.)
and processing of outputting a data stream obtained oy performing the processing onto a transmission line to a reception device, (Figs. 4-5, paras. 89-97, 277; pixels in a line are transmitted as a packet over a plurality of lanes.)
wherein the first signal processing unit and the second signal processing unit are configured to input and output signals according to specifications of input and output defined on a basis of the first layer and specifications of input and output defined on a basis of the second layer. (Defined specifications will be taught later. Fig. 5, paras. 101-105; Application layer passes image data to the link layer, which uses protocols to generate a packet. Fig. 5, paras. 192-196; Link layer passes packet to physical layer, which uses protocols to split the data to lanes and transmit the data to the reception device.)
But Sugioka does not explicitly teach defined specifications.
(Examiner asserts that Sugioka either inherently discloses or suggests this feature itself, because Sugioka Fig. 5 discloses that the application layer outputs to the link layer which outputs to the physical layer, which outputs to the transmission line. In other words, Sugioka discloses that each of the link and physical layers are configured to input and output on the basis of the functionality of their layers, which is a specification. Regardless, to expressly teach that input/output specifications can be defined, Examiner cites Watt, Fig. 8, paras. 10, 27, 32-36; system can use receives incoming data, determines a match, and translates the format to an output format that the receiving device can understand, which are defined specifications for input and output.)
It would have been obvious to one of ordinary skill, prior to the effective filling date, to combine the device of Sugioka with the defined input/output specifications in order to allow for interoperability between multiple devices utilizing different formats and protocols. (Watt, paras. 5-9)

With respect to Claim 2, modified Sugioka teaches the transmission device according to claim 1, and Sugioka also teaches wherein the first signal processing unit outputs a signal requesting a start of a sequence to the second signal processing unit. (paras. 109-112; header production unit adds frame start information to packet header. See also Fig. 5, paras. 198-202; controlling code insertion unit knows to add start code to start of a packet, which means passing a packet functions as a signal to add the start code. See also Watt, para. 36; device notifies another device that data is ready for processing.)

(para. 36; device sends a response or receipt in response to receiving data)
The same motivation to combine as the independent claim applies here.

With respect to Claim 4, modified Sugioka teaches the transmission device according to claim 1, and Sugioka also teaches wherein the first signal processing unit and the second signal processing unit are provided respectively on different integrated circuit chips. (Fig. 1, para. 63; transmission block is part of a large scale integrated circuit. Fig. 5, para. 100-102; transmission block includes application, link and physical layers. Making separable is an obvious act, see MPEP 2144. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to separate the functionalities into different circuit chips to allow for mix-and-match functionality and cheaper replacement in the event that one chip fails.)

With respect to Claim 5, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 6, Sugioka teaches a reception device comprising: a first signal processing unit that receives a data stream output from a transmission device in parallel as data of a plurality of lanes onto a transmission line (Fig. 5, paras. 216-221; reception unit receives the packet data through the transmission line lanes. Further, because each of these steps are simply the reverse of the sending steps, Examiner re-cites the citations made with respect to Claim 1 for the similar transmission-block subject matter here.)
and performs, as processing of a first layer, processing including a synchronization processing and removal of control information; (Fig. 5, paras. 222-228; system synchronizes all of the lane data. Fig. 5, paras. 234-239; controlling code removal unit removes the control codes and outputs the data to the link layer.)
and a second signal processing unit that performs, as processing of a second layer, processing of integrating the data stream of each of the lanes output from the first signal processing unit into one series of data and acquiring a packet constituting the data stream, (Figs. 5, 20, paras. 236-240; lane integration unit receives the data from all of the lanes and integrates the data into packets. See also paras. 241-244; system separates out packets and corrects for any problems.)
wherein the first signal processing unit and the second signal processing unit are configured to input and output signals according to specifications of input and output defined on a basis of the first layer and specifications of input and output defined on a basis of the second layer. (Defined specifications will be taught later. Fig. 5, paras. 217-219, 228, 236-239; Physical layer receives data and uses protocols to synchronize data to pass to link layer. Fig. 5, paras. 236-239, 247-248; physical layer passes packet to link layer, which uses protocols to integrate the data to packets and output the data to the application layer.)
But Sugioka does not explicitly teach defined specifications.
Watt, however, does teach specification of input and output defined (Examiner asserts that Sugioka either inherently discloses or suggests this feature itself, because Sugioka Fig. 5 discloses that the application layer outputs to the link layer which outputs to the physical layer, which outputs to the transmission line. In other words, Sugioka discloses that each of the link and physical layers are configured to input and output on the basis of the functionality of their layers, which is a specification. Regardless, to expressly teach that input/output specifications can be defined, Examiner cites Watt, Fig. 8, paras. 10, 27, 32-36; system can use receives incoming data, determines a match, and translates the format to an output format that the receiving device can understand, which are defined specifications for input and output.)
It would have been obvious to one of ordinary skill, prior to the effective filling date, to combine the device of Sugioka with the defined input/output specifications in order to allow for interoperability between multiple devices utilizing different formats and protocols. (Watt, paras. 5-9)


With respect to Claim 7, modified Sugioka teaches the reception device according to claim 6, and Watt also teaches wherein the second signal processing unit outputs a Signal requesting a start of a sequence to the first signal processing unit. (para. 36; device may periodically check for new messages, which is a request for a sequence start.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 8, modified Sugioka teaches the reception device according to claim 6, and Watt also teaches wherein the first signal processing unit outputs a signal providing notification of a state of the first layer to the second signal processing unit. (para. 36; device sends a notification that data is available for processing.)



With respect to Claim 9, modified Sugioka teaches the reception device according to claim 6, and Sugioka also teaches wherein the first signal processing unit and the second signal processing unit are provided respectively on different integrated circuit chips. (Fig. 1, para. 63; transmission block is part of a large scale integrated circuit. Fig. 5, para. 100-102; reception block includes application, link and physical layers. Making separable is an obvious act, see MPEP 2144. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to separate the functionalities into different circuit chips to allow for mix-and-match functionality and cheaper replacement in the event that one chip fails.)

With respect to Claim 10, it is substantially similar to Claim 6 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 11, it is substantially similar to Claims 1 and 6, combined, and is rejected in the same manner, the same art and reasoning applying. Further, Examiner cites Sugioka, Fig. 5 to show that the prior art considered using both devices in combination with each other.


Alternate Grounds
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claim(s) 1-4, 6-9, 11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim(s) 1, 6, 11, the language is drawn to a computer program which is neither executed by a computer, nor stored on a physical structure.  
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Remarks
	Examiner construes “processing unit that performs” in means-plus and rejects the claims under 112(b) for failure to include an algorithm and to make clear what physical structure, if any, is involved in the performance of the function. As an alternative ground, Examiner construes the claims as being directed to modules of computer code and rejects the claims under 101 as being directed solely to software per se with no physical component.
	Examiner notes several similar subject matter applications from the same inventor/assignee below, but does not make a double patenting rejection to the current claimset.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mizuno (US Pub. 2021/0360151), Yoshimochi (US Pat. 11,196,961).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449